Opinion by
Craig, J.,
OPINION:
In Kennedy et al. v. the defendant, No. 4, Dec. Term, 1900, in this Court, we filed an opinion of even date herewith quashing the writ of summons, because the defendant, at the time of service, was a resident of Monroe county. It was agreed that the depositions taken in that case should be used in the present case. With that evidence before us, upon the question of jurisdiction, we arrive at the same conclusion namely, that at the time of the service of the writ of attachment, the defendant was a resident of Monroe county, and not liable to be sued by such process, according to the Justice’s transcript, the only ground of the proceeding was the non-residence of the defendant.
We cannot sustain the exception that the writ was not served by the proper officer. It is directed to T. H. Kinney, Constable of East Stroudsburg, Monroe county, and he served *156it. The suit was brought under the Act of 8 May, 1874, P. L. 123, which directs that the writ shall be served by the “Constable to whom the same shall be directed.” Such was the service in this case, and we therefore hold the service sufficient.
And now, December 1st, 1902, the rule is made absolute, and the writ of attachment is dismissed and the proseedings thereunder set aside.
Reported by Henry J. Kotz, Esq.,
Stroudsburg, Pa.